Exhibit 10.7

AMENDED AND RESTATED

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

This is the Compensation Plan (the “Plan”) for Non-Employee Directors (each a
“Non-Employee Director”) of Nektar Therapeutics (the “Company”). This Plan was
most recently amended and restated by the Board of Directors on September 15,
2015 and made effective as of January 1, 2016.  The terms and conditions of the
Plan are described below:

 

·

An annual retainer of $35,000 for serving on the Board of Directors, payable in
equal quarterly installments (the “Annual Retainer”);

 

·

An additional annual retainer of $50,000 for serving as the Chair or Lead
Director of the Board of Directors, payable in equal quarterly installments;

 

·

An annual retainer of $20,000 for serving as the Chair of the Company’s Audit
Committee, payable in equal quarterly installments;

 

·

An annual retainer of $15,000 for serving as Chair of the Company’s Compensation
Committee, payable in equal quarterly installments;

 

·

An annual retainer of $10,000 for serving as Chair of the Company’s
Nominating/Governance Committee, payable in equal quarterly installments;

 

·

An annual retainer of $5,000 for serving as Chair of any other committee
established by the Board of Directors, payable in equal quarterly installments;

 

·

Each Non-Employee Director shall receive $2,000 for attending each in-person or
telephonic board meeting.  Each Non-Employee Director shall receive $1,000 for
each in-person board meeting attended via conference telephone.  

 

·

Each Non-Employee Director shall receive $1,750 for attending a each in person
or telephonic committee meeting.  Each Non-Employee Director shall receive $875
for each in-person committee meeting attended via conference telephone.    

 

·

Each Non-Employee Director shall be reimbursed for customary expenses for
attending Board of Director, committee and stockholder meetings;

 

·

Upon initial appointment to the Board of Directors, each Non-Employee Director
shall be awarded equity compensation composed of stock options and/or restricted
stock units under the Company’s equity incentive plans. This initial appointment
equity compensation award will be based on one hundred and fifty percent (150%)
of the annual equity compensation grant, as determined annually by the Board of
Directors in consultation with its professional advisors. For purposes of the
foregoing, the value of stock options will be determined based on the
Black-Scholes valuation methodology and the value of restricted stock units will
be based on the value of the Company’s common stock on the grant date;

 

·

In September of each year, each Non-Employee Director shall be awarded equity
compensation composed of stock options and/or restricted stock units under the
Company’s equity incentive plans. This annual equity compensation award will be
based on a review of equity compensation for non-employee directors of
comparable companies as determined by the Board of Directors in consultation
with its professional advisors. For purposes of the foregoing, the value of
stock options will be determined based on the Black-Scholes valuation
methodology and the value of restricted stock units will be based on the value
of the Company’s common stock on the grant date.  If any Non-Employee Director
is appointed following the annual grant of equity compensation, he or she will
also be entitled to a pro-rata portion of the most recent annual grant of equity
compensation awarded by the Board of Directors ; and

 

·

Non-Employee Directors are also eligible for discretionary grants of options or
restricted stock units under the Company’s equity incentive plans.

Options granted to a Non-Employee Director for their annual service on the Board
of Directors shall vest monthly over a period of one year. Restricted stock unit
awards granted to a Non-Employee Director for their annual service shall vest

-1-

--------------------------------------------------------------------------------

over a period of one year.  Options granted to a Non-Employee Director for their
initial appointment to the Board of Directors shall vest monthly over a period
of three years. Restricted stock unit awards granted to a Non-Employee Director
for their initial appointment shall vest on an annual basis over three years.
The exercise price of options granted to Non-Employee Directors shall be equal
to 100% of the fair market value of the Company’s common stock on the grant
date. Following completion of a Non-Employee Director’s service on the Board of
Directors, his or her stock options will remain exerciseable for a period of
eighteen months.  The term of options granted to a Non-Employee Director is
eight years.  All restricted stock units that are awarded under this Plan may
only be delivered to the non-employee director upon either the earlier of (i)
the completion of the entire vesting period to which the restricted stock unit
award relates, or (ii) the termination of the Non-Employee Director’s service,
and in no event at any earlier date or upon the election or request of a
Non-Employee Director at any other alternative date.  In the event of a change
of control, the vesting of each option or restricted stock unit award shall
accelerate in full as of the closing of such transaction.

Ownership Guidelines

The Board of Directors of the Company believes that Non-Employee Directors
should own and hold common stock of the Company to further align their interests
and actions with the interests of the Company’s stockholders.

Non-Employee Directors of the Company should own shares of Nektar’s common stock
equivalent to at least three times the value of the Annual Retainer.  The
minimum stock ownership level should be achieved by each Non-Employee Director
by January 1, 2015 or within five years of his or her first appointment to the
Board of Directors.  Any change in the value of the stock (such as a stock
split, stock dividend, recapitalization, etc.) will not affect the amount of
stock Non-Employee Directors must hold.  Once achieved, ownership of the
guideline amount should be maintained as long as the Non-Employee Director
retains his or her seat on the Board.

Stock that counts towards satisfaction of these guidelines include:

 

·

Stock purchased on the open market;

 

·

Stock obtained through stock option exercises;

 

·

Stock issued pursuant to the vesting of restricted stock units;

 

·

Stock beneficially owned in a trust, by a spouse and/or children; and

 

·

Other equity vehicles such as deferred stock units that may be implemented from
time to time.

These ownership guidelines are non-binding.  There may be rare instances where
these guidelines would place a severe hardship on a Non-Employee Director.  In
these cases, the Board will make the final decision as to developing an
alternative stock ownership guideline for a Non-Employee Director that reflects
the intention of these guidelines and his or her personal circumstances.

 

-2-